Case 1:19-cv-22702-KMW Document 144-4 Entered on FLSD Docket 08/24/2020 Page 1 of 4
  Case 1:19-cv-22702-KMW Document 144-4 Entered on FLSD Docket 08/24/2020 Page 2 of 4


djohnson@jdalegal.com

From:                              djohnson@jdalegal.com
Sent:                              Monday, August 24, 2020 3:39 PM
To:                                aglisson@jdalegal.com
Subject:                           FW: FW: Ginsberg, et al. vs. Vitamins Because, LLC, et al.



From: Nathan Soowal <nathansoowallaw@gmail.com>
Sent: Friday, August 21, 2020 8:36 AM
To: djohnson@jdalegal.com
Subject: Re: FW: Ginsberg, et al. vs. Vitamins Because, LLC, et al.

Thank you David,

I accepted service of the subpoena yesterday.

I generally agree with you considering the documents requested in the subpoena are nearly identical to those requested
in the other case.

I have additional ideas for objecting to the subpoena on my end, which would be due on 9/3, but if you do intend to file
some type of objection please let me know.

On Fri, Aug 21, 2020 at 7:21 AM <djohnson@jdalegal.com> wrote:

 Nathan – I received the attached Notice and proposed subpoena to Azorio from Plaintiffs in
 our case that does not involve Azorio. To me, this seems like an improper attempt by Plaintiffs
 to do an end-run around Judge Altonaga’s order closing the case against Azorio. I have a
 limited ability to object to service of the subpoena under Rule 45 and I’m researching whether
 I have standing to object. If I can, I will. If I can’t, I think you should because it should, yet
 again, show that Plaintiffs are attempting to manipulate the system by doing discovery in our
 case that they aren’t allowed to do in the case against Azorio.



 I also filed the attached Motion to Stay Discovery in our case. I didn’t see this Notice before I
 filed the Motion to Stay so it’s not mentioned in the motion to stay. I wish I would have.



 Anyway, I wanted to give you a heads-up about what Plaintiffs are up to. Thanks,



 Dave



                                                              1
 Case 1:19-cv-22702-KMW Document 144-4 Entered on FLSD Docket 08/24/2020 Page 3 of 4
David S. Johnson
JOHNSON DABOLL ANDERSON, PLLC

2011 W. Cleveland Street, Suite F

Tampa, Florida 33606

Main 813-377-2499

Direct 813-377-2385

Facsimile 813-330-3156

djohnson@jdalegal.com



CONFIDENTIALITY NOTICE: This electronic message is intended to be viewed only by the
individual or entity to whom it is addressed. It may contain information that is
privileged, confidential and exempt from disclosure under applicable law. Any
dissemination, distribution or copying of this communication is strictly prohibited
without our prior permission. If you are not the intended recipient, or the employee or
agent responsible for delivering the message to the intended recipient, or if you have
received this communication in error, please notify us immediately by return e-mail and
delete the original message and any copies of it from your computer system.




For further information about Johnson Daboll Anderson, PLLC, please visit our website at
www.jdalegal.com




From: Margaret Dowd <mdowd@kgglaw.com>
Sent: Thursday, August 20, 2020 3:39 PM
To: djohnson@jdalegal.com; lpatricios@zplaw.com; jzumpano@zplaw.com; richard.oparil@agg.com;
kevin.bell@agg.com; aapolito@lippes.com; blittle@lippes.com; jsorce@flconstructionlawyer.com;
josh@markmigdal.com; yaniv@markmigdal.com; eservice@markmigdal.com; Catherine.Davis@wilsonelser.com;
david.ross@wilsonelser.com
Cc: ta@aronovitzlaw.com; bp@aronovitzlaw.com; Gary Graifman <ggraifman@kgglaw.com>; Jay Brody
<jbrody@kgglaw.com>; nmigliaccio@classlawdc.com
Subject: Ginsberg, et al. vs. Vitamins Because, LLC, et al.



Attached please find the Non-Party Subpoena to Azorio LLC.



Margaret Dowd


                                                        2
   Case 1:19-cv-22702-KMW Document 144-4 Entered on FLSD Docket 08/24/2020 Page 4 of 4
 Paralegal

 Kantrowitz Goldhamer & Graifman, P.C.

 747 Chestnut Ridge Road

 Chestnut Ridge, New York 10977

 Tel: (845) 356-2570

 Fax: (845) 356-4335




--
Regards,

Nathan A. Soowal, Esq.
954-531-4851 (primary)

305-345-9524

This e-mail is intended for the use of the person to whom it is addressed and may contain information that is privileged, confidential or otherwise exempt from
disclosure under applicable law. If the reader of this e-mail is not the intended recipient or employee or agent responsible for delivering the message to the
intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this
communication in error, please immediately notify us by telephone and return the original message to us at the listed e-mail address. Thank you.




                                                                                  3
